Exhibit 10.10

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Physician Employment Agreement (the “Amendment”) dated
as of September 24, 2014 is by and between 21” Century Oncology, LLC f/k/a 21st
Century Oncology, Inc. (the “Employer”) and James H. Rubenstein, M.D. (the
“Physician”).

 

WITNESSETH

 

WHEREAS, Employer and Physician are parties to that certain Physician Employment
Agreement, dated February 21, 2008, as amended by that certain Amendment to
Employment Agreement effective March 1, 2010 (collectively, the “Employment
Agreement”);

 

WHEREAS, the parties desire to amend the Employment Agreement in accordance with
the terms and conditions set forth below.

 

NOW THEREFORE, intending to be legally bound and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.          Section l. Section 1 of the Employment Agreement is hereby amended
to delete the second sentence of Section 1 in its entirety and replace it with
the following:

 

“Unless terminated earlier by either party as provided herein, this Agreement
shall be for three (3) years beginning on July 27, 2014, and shall be
automatically renewed for consecutive two (2) year terms thereafter on the
anniversary date of this Amendment unless either party gives written notice to
the other party at least one hundred twenty (120) days in advance of the renewal
date of its intent not to renew the Agreement.”

 

2.          Section 3. Section 3 of the Employment Agreement is hereby amended
to delete Section 3 in its entirety and to replace it with the following.

 

“3.           Compensation.  In consideration for the services of the Physician
hereunder, the Employer shall pay to the Physician compensation (the
“Compensation”) consisting of regular periodic payments (the “Salary’’) and
bonuses as more particularly provided herein:

 

(a)           Salary. Physician shall be entitled to receive an annual Salary of
Two Hundred Thousand Dollars ($200,000.00) or the pro rata portion thereof for
any portion of a year services are rendered. During each year of the Employment
Term, the Physician’s annual Salary shall be paid in convenient installments,
without interest and in arrears, in accordance with the Employer’s customary
payroll practices, but not less frequently than monthly.

 

(b)           Production Bonus. In addition to Salary, Physician shall be
entitled to receive an annual production bonus (the “Production Bonus”) equal to
the product of: (a) the number of global relative value units (“RVUs”)
attributable to medical services

 

--------------------------------------------------------------------------------


 

performed by and/or ordered by Physician over and above One Hundred Thousand
(100,000) RVUs per contract year, multiplied by (b) Two Dollars ($2.00),
provided that the Production Bonus shall not exceed the amount of Two Hundred
Thousand Dollars ($200,000) per contract year. The Production Bonus shall be
calculated on an annual contract year basis. The Production Bonus, if earned,
shall be paid in the third pay period following the end of the contract year in
which it was earned. The Production Bonus shall be subject to required
withholdings and deductions, in accordance with Employer’s payroll policies.

 

(c)    “The Parties acknowledge and agree that in the event of a Change of
Control of the Company, a material deleveraging of the Company or a material
refinancing or recapitalization (including but not limited to recapitalization
involving the issuance of common or preferred stock) of the Company, the
Physician’s Salary and Production Bonus shall be increased to an amount that is
comparable to that of other senior physicians with similar experience. For
purposes of this Agreement, “Change of Control” shall mean the consummation of a
transaction, whether in a single transaction or in a series of related
transactions that are consummated contemporaneously (or consummated pursuant to
contemporaneous agreements), with any other person or group of related persons
on an arm’s-length basis, pursuant to which such person or group of related
persons (i) acquires (whether by merger, stock purchase, recapitalization,
reorganization, redemption, exchange of debt for capital stock, issuance of
capital stock or otherwise) more than 50 percent of the Company’s capital stock
outstanding, or (ii) acquires assets constituting all or substantially all of
the assets of the Company or the Company’s Subsidiaries on a consolidated
basis.’

 

3.          Reimbursement of Attorneys’ Fees. The Employer shall reimburse the
Physician for reasonable attorneys’ fees and costs incurred by the Physician in
connection with the negotiation and execution of this Amendment and as a
founding Director in connection with the Employer’s recent financial
circumstances. Reimbursements shall be made within ten (10) calendar clays
following the Employer’s submission of documentation to the Company evidencing
the amount of such attorneys’ fees and costs.

 

5.          Effective Date. The parties acknowledge and agree that the effective
date of the foregoing amendment shall be July 27, 2014.

 

6.          No Further Amendments.   The parties agree that all provisions of
the Employment Agreement shall remain in full force and effect except when
contradicted by this Amendment, in which case this Amendment shall control.

 

7.          Counterparts. This Amendment may he executed in any number of
counterparts. including facsimile or an e-mail of a PDF file containing a copy
of the signature page of’ the person executing this document. each of which
shall be an original, but all of which together shall constitute one in the same
instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

IN WITNESS WHEREOF, Employer and Physician have executed this instrument
effective as of the date set forth herein.

 

--------------------------------------------------------------------------------


 

 

PHYSICIAN:

 

 

 

By:

/s/ James H. Rubenstein, M.D.

 

Name:

James H. Rubenstein, M.D.

 

 

 

 

 

EMPLOYER:

 

21ST CENTURY ONCOLOGY, LLC:

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

Name:

Daniel E. Dosoretz, M.D.

 

Title:

President & Chief Financial Officer

 

--------------------------------------------------------------------------------